Citation Nr: 1647678	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to lumbar spine disability.

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability prior to March 16, 2012, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1992 to February 1993, April to August 1994, and May to September 1998.  The Veteran's DD Form 214 from the 1992-93 period of service demonstrates 2 months of prior active service, although it does not indicate when those additional months of service were.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for cervical spine, bilateral ankle, gastrointestinal and psychiatric disorders.  The AOJ awarded service connection for a lumbar spine disability at that time, and assigned a 20 percent evaluation for that disability, effective October 2, 2008, the date her claim for service connection was received.  The Veteran timely appealed the above issues.  

During the pendency of the appeal, in a January 2015 rating decision, the Veteran's lumbar spine disability was increased to 40 percent disabling, effective March 16, 2012.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

The Veteran testified at a Board hearing in April 2016; a transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

With respect to the Veteran's service connection claims, the record indicates that she has been diagnosed as having a cervical muscle spasm, GERD and duodenitis in a May 2009 VA general medical examination; the Veteran additionally complained of several psychiatric symptoms, particularly depression, at that time although no specific diagnosis was made.  No medical opinions respecting her claimed cervical spine, psychiatric and gastrointestinal disorders were rendered at that time, nor has any VA examiner provided any medical opinions regarding those disorders. 

In her April 2016 hearing, the Veteran contended that her cervical spine problems began during service, particularly as a result of the physical activity therein including carrying heavy rucksacks.  She alternatively contended that her cervical spine problems stemmed from her service-connected lumbar spine disability.  The Veteran also contended that the pain from her service-connected lumbar spine disability caused her depression and other psychiatric symptoms.  She further stated that her gastrointestinal symptoms began during military service, which she self-treated at that time with Tums.  Finally, with respect to her claimed ankle conditions, the Veteran indicated that she had pain during service that has continued since that time, although no formal diagnosis of any ankle condition has ever been made either during or after military service.  

Based on the above evidence, the Board finds that the service connection claims must be remanded in order to obtain VA examinations of those claimed disorders and to obtain appropriate medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the lumbar spine claim, the Veteran's last VA examination was in March 2012.  The Board has reviewed that examination, and it does not appear that the examiner at that time examined the Veteran's passive range of motion, or tested the Veteran during weightbearing and non-weightbearing.  In a recent holding, the Court held that 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, based on review of the March 2012 VA examination, the Board must find that examination is inadequate.  The lumbar spine appeal must therefore be remanded in order to obtain adequate and appropriate VA examination.  

Notwithstanding the above, the Board finds that the claims need to be remanded as the Veteran contended during her hearing that she had basic training in 1982, and her DD Form 214 would appear to reflect a prior period of service to the 1992-93 period.  Likewise, the Veteran during her hearing appeared to indicate several private treatment providers, particularly Dr. A.M., who have treated her claimed conditions, but whose records are not of record.  

Consequently, it would appear that there may be some outstanding service personnel and treatment records, as well as some private treatment records; a remand is therefore necessary in order to obtain those records.  Also, on remand, any outstanding VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  The AOJ should attempt to confirm all periods of the Veteran's service, including any service prior to 1992, as indicated on her DD Form 214 from that period of service.

3.  Obtain any and all VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that she may have had for her lumbar spine, cervical spine, gastrointestinal/GERD, bilateral ankles, and psychiatric disorders, which is not already of record, particularly Dr. A.M. and any other private treating physicians since her discharge from service in 1998.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Schedule the Veteran for a VA orthopedic examination, to include spinal, ankle and neurological examinations, to determine the current severity of her lumbar spine disability and whether her cervical spine and ankle disorders are related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The ankles, cervical and lumbar spines should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with her spinal disorders, to include any bowel or bladder dysfunction, or radiculopathy of the bilateral upper and/or lower extremities that may have been previously been service-connected and/or is related to the Veteran's cervical and lumbar spine disabilities.  

Then, the examiner should opine whether any cervical spine disorder and bilateral ankle disorders found at least as likely as not (a degree of probability of 50 percent or higher) began in or is otherwise related to her military service, to include physical activity therein and/or carrying heavy rucksacks.

The examiner should also opine whether the Veteran's cervical spine and bilateral ankle disorders are at least as likely as not (a) caused by; or (b) aggravated by the Veteran's service-connected lumbar spine disability.  

If aggravation of the Veteran's cervical spine or bilateral ankle disorders by her service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of her cervical spine and bilateral ankle disorders prior to aggravation by the service-connected lumbar spine disability.

Regarding the above opinions, the examiner should discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All findings should be reported, and all opinions must be accompanied by a rationale.  

5.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to depression.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.  The examiner must consider and explain whether any psychiatric diagnosis is appropriate under either the DSM-IV and/or the DSM-V.  

The examiner should opine whether the Veteran's psychiatric disorders at least as likely as not (a degree of probability of 50 percent or higher) began in or are otherwise the result of military service. 

The examiner should also opine whether the Veteran's psychiatric disorders are at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected lumbar spine disability, to include any pain associated with that disability.  

If aggravation of the Veteran's psychiatric disorders by her service-connected lumbar spine disorder is found, the examiner must attempt to establish a baseline level of severity of her psychiatric disorders prior to aggravation by the service-connected lumbar spine disability.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All findings must be reported, and all opinions must be accompanied by a rationale.  

6.  Schedule the Veteran for a VA examination to determine whether any current gastrointestinal disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all gastrointestinal disorders currently found, to GERD and/or duodenitis.

The examiner should opine whether the Veteran's gastrointestinal disorders at least as likely as not (a degree of probability of 50 percent or higher) began in or are otherwise the result of military service. 

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

All findings must be reported, and all opinions must be accompanied by a rationale.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for cervical spine, bilateral ankles, gastrointestinal and psychiatric disorders, and increased evaluation of her lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

